     Case 6:19-cv-00005-RSB-BWC Document 27 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 SHAMPOIRE ORANGE,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-5

        v.

 OFFICER SHAUN BARRICK; SERGEANT
 NATALIE HARRIS; CPL. MARK
 FOREMAN; CAPTAIN KENNY
 THOMPSON; and OFFICER ERIC
 THOMAS, all in their individual capacities,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 23). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court.     The Court DISMISSES Plaintiff’s equal protection and First

Amendment retaliation claims. Plaintiff’s Eighth Amendment claims against Defendants remain

pending.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
